Mr. Chief Justice Clarity delivered the opinion of the court: The claimant a farmer located in Boberts township, Marshall county, Illinois, claims damages for the loss of a cow. It is alleged that the animal died from fright occasioned by being tested by the State veterinarian for ■ tuberculosis. It is claimed further that the cow in question gave birth to a calf and that the veterinarian insisted that this cow be tested with the other cattle although the owmer protested that on account of the delicate condition of the cow that the test would be very dangerous. However it appears that the test was then and there made and the cow died shortly after the This court is of the opinion that the intent of the law to protect animal industry and eradicate the disease in question was. to protect owners as far as possible and from all the records we are of the opinion that the test made in question was at least hazardously made on an animal as it appears was done in this' case. It is therefore considered by the court that an allowance should be made for the animal in question and as a matter of equity and good conscience this court recommends that the sum of One Hundred and Twenty-five Dollars be allowed.